Citation Nr: 0804244	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to non-service-connected burial benefits. 


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1939 to 
September 1945.  He died on November [redacted], 2002.  The appellant 
is the veteran's grandson.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2004.

2.  At the time of his death, the veteran was not receiving 
VA compensation or pension benefits.

3.  There was no claim for compensation or pension pending at 
the time of the veteran's death.

4.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.

6.  The veteran's death in November 2004 was caused by cardio 
respiratory arrest, cardio arrhythmia, and coronary artery 
disease, none of which were manifest during service or within 
one year of separation.

7.  At the time of his death, the veteran had no service-
connected disabilities.



CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1600, 3.1605 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the facts is 
dispositive of this appeal, VA has no duty to notify or 
assist the appellant with respect to this claim.  See Mason 
v. Principi, 16 Vet. App. 129 (2002).

The appellant contends that he, as the executor of the 
veteran's estate, is entitled to non-service-connected burial 
benefits because the veteran served in the Navy and was in 
receipt of a VA pension at the time of his death.

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1)  At the time of death, the veteran was in 
receipt of pension or compensation (or but for 
the receipt of military retirement pay would have 
been in receipt of compensation); or

(2)  The veteran has an original or reopened 
claim for either benefit pending at the time of 
the veteran's death, and

(i) In the case of an original claim there 
is sufficient evidence of record to have 
supported an award of compensation or 
pension effective prior to the date of the 
veteran's death, or

(ii) In the case of a reopened claim, there 
is sufficient prima facie evidence of record 
on the date of the veteran's death to 
indicate that the deceased would have been 
entitled to compensation or pension prior to 
the date of death; or

(3) The deceased was a veteran of any war or was 
discharged or released from active military, 
naval, or air service for a disability incurred 
or aggravated in line of duty, and the body of 
the deceased is being held by a State (or a 
political subdivision of a State) and the 
Secretary determines,

(i) That there is no next of kin or other 
person claiming the body of the deceased 
veteran, and

(ii) That there are not available sufficient 
resources in the veteran's estate to cover 
burial and funeral expenses; and

(4) The applicable further provisions of this 
section and §§ 3.1601 through 3.1610, (which 
address proper forms and claimants, unclaimed 
remains, death while traveling under prior 
authorization or hospitalized by VA, cost of 
transportation items, reimbursable costs, non-
allowable expenses, and cases concerning 
forfeiture of VA benefits, not relevant here).

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies en 
route while traveling under proper prior authorization and at 
VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1)  The deceased veteran is eligible for the 
burial allowance under 38 C.F.R. § 3.1600(b) or 
(c); or

(2)  The veteran served during a period of war 
and the conditions set forth in 38 C.F.R. § 
3.1604(d)(1)(ii)-(v) (relating to burial in a 
state veterans' cemetery) are met; or

(3)  The veteran was discharged from the active 
military, naval or air service for a disability 
incurred or aggravated in line of duty (or at 
time of discharge, has such a disability, shown 
by official service records, which in medical 
judgment would have justified a discharge for 
disability; the official service department 
record showing that the veteran was discharged 
or released from service for disability incurred 
in line of duty will be accepted for determining 
entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in 
connection with a claim for monetary benefits, 
that the disability was not incurred in line of 
duty); and

(4)  The veteran is not buried in a national 
cemetery or other cemetery under the 
jurisdiction of the United States; and

(5)  The applicable further provisions of 38 
C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f); see 38 U.S.C.A. § 2303.

The record shows that the appellant submitted an application 
for burial benefits in January 2005.  While the appellant 
states that the veteran informed him otherwise, a review of 
systems revealed that, at the time of his death, the veteran 
was not receiving VA compensation or pension benefits.  The 
record shows that the veteran died at his granddaughter's 
home.  There is no evidence in the record that the veteran 
was being treated under VA authority or contract or that he 
was hospitalized through VA authority or contract.  38 C.F.R. 
§§ 3.1600(c), 3.1605.  Moreover, no claim for pension or 
compensation was pending at the time of the veteran's death.  
38 C.F.R. § 3.1600(b)(2).  

Additionally, there is no indication in the record that the 
veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  The death certificate 
reflects he was interred at [redacted] in 
[redacted], Florida, a privately owned and operated facility.  
The appellant has not indicated that the veteran was 
buried/cremated in a cemetery owned by a state or the Federal 
government.  In light of the foregoing, a burial allowance is 
not warranted under 38 C.F.R. § 3.1600(b)(1)(2) or (3).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant did not indicate in his application for burial 
benefits that the veteran was buried at a state owned- 
cemetery. See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).  Rather, the certificate of death 
reflects a private burial location.

Finally, the record does not show, nor has the appellant 
contended, that the veteran was separated from service for a 
disability incurred or aggravated in the line of duty.  The 
law and regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits.  The 
Board has no authority to act outside the constraints of the 
regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c).  The law is dispositive; thus, in light 
of the aforementioned facts, the benefits sought on appeal 
must be denied.


ORDER

Entitlement to non-service-connected burial benefits is 
denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


